UNITED STATES BANKRUPTCY COURT

WESTERN DISTRICT OF NEW YORK
ORDER DENYING

CONFIRMATION
IN RE:
VINCENT L MOORE, SR. CASE NO. 19-20344-PRW
Debtor(s)

 

A plan for reorganization under Chapter 13 of the Bankruptcy Code having been filed with the
Court in the above-entitled matter on April 12, 2019, and a confirmation hearing having been noticed to
the appropriate parties, and a hearing on confirmation having been conducted by this Court on
December 2, 2019, and George Mitris, Esq., attorney for the debtor, and Debtor Vincent L Moore, Sr.,
having appeared in support of confirmation of the plan, and George M. Reiber, Chapter 13 Trustee,
having appeared and opposed confirmation of the plan, and it appearing that said plan fails to meet the
requirements of §1325, and due deliberation having been made, it is hereby,

ORDERED that confirmation of the Chapter 13 plan is hereby denied; and it is further

ORDERED that all creditors of this proceeding be, and they hereby are, notified of the denial of
confirmation. ss
eS

  
   

HONORABLE P
U.S. BANKRUPTCY JUDGE

 
 

oly

Dated:
Rochester,

 
